DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1 and 15 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over independent claims 1, 20 and 21 of U.S. Patent No.  (10,284,696 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 20 and 21 of U.S. Patent No.  (10,284,696 B2) contains every element of claim 1, 15 and 20 of the instant application and thus obvious variant of the instant application. This is because, it would have been obvious to one in the ordinary skill in the art to consider non-metallic layer material joint/connecting two parts of the metallic body shell as non-shielding material used between the slits of a housing. It is obvious and well known that metal is a shielding material. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is obvious variant of the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 

Claim Mapping:
Claim 1 of instant application and claims 1 and 10 of U.S. Patent No. (10,284,696 B2) are mapped below. 

Instant Application
U.S. Patent No.  (10,284,696 B2)
A method for manufacturing a clearance area of a housing, comprising:
providing a housing of a mobile terminal housing an antenna, the housing being made of signal shielding material and defining a predetermined area, and the housing in the predetermined area having a first surface inside the housing and a second surface outside the housing opposite to the first surface;
forming at least one support structure on the first surface in the predetermined area before forming a predetermined number of micro slits, wherein the at least one support structure protrudes from the first surface to be located inside the housing:
cutting out from the second surface to the first surface by using a laser cutter to form the predetermined number of micro slits, the predetermined number of micro slits the housing to allow radio-frequency signals of the antenna housed in the mobile terminal and radio-frequency signals outside the
housing to pass through, the predetermined number of micro slits are more than one and are sequentially arranged along a longitudinal direction of the housing, and the predetermined number of micro slits being spaced with each other and arranged side-by-side, each of the at least one support structure stretching across the predetermined number of micro slits to connect the housing into a whole to support the housing to avoid a deformation of the housing during cutting out the predetermined number of micro slits, each of the predetermined number of micro slits having a width in a range from 0.05 millimeters to 0.15 millimeters;
filling each of the predetermined number of micro slits with a non-signal shielding material to obtain a clearance area; and
cutting off the at least one support structure after each of the predetermined number of micro slits is filled with non-signal shielding material, wherein at least one cutting mark of the at least one support structure is left on the first surface after at least one support structure is cut off, and at least one cutting mark of the at least one support structure is located inside the housing.
 

A shell, comprising: a metallic body,
a non-metallic layer configured to connect at least two parts of the metallic body, and
a coating layer provided on an outer surface of the non-metallic layer, and exhibiting a consistent colour with an outer surface of the metallic body, wherein the non-metallic layer is formed as at least one ultra-fine strap of the shell, the at least one ultra-fine strap has a plurality of slots spaced apart from each other, the metallic body comprises at least two metal plates and a plurality of metal straps separated by the plurality of slots, a width of the slot being in a range of 0.2 mm to 3.0 mm.





Claims 3-14, 21-22 and 17-19 are also rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable by virtue of their dependence on their respective independent claims.  









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being un-patentable over CHEN et al (U.S. Pub. No. 2015/0357716 A1), TSAI et l (U.S. Pub. No. 2014/0125528A1) and Pascolini et al (U.S. Pub. No. 2011/0291896 A1).


As per claims 1 CHEN disclosed a method for manufacturing a clearance area of a housing (Figure.11A) {Mobile terminal housing/shell/cover/casing/body}, comprising: providing a housing of a mobile terminal housing an antenna (paragraph.9 and 10) {Antenna located within the mobile terminal housing shell}, the housing being made of signal shielding material and defining a predetermined area, and the housing in the predetermined area having a first surface inside the housing and a second surface outside the housing opposite to the first surface (Figure 12A, paragraphs.9 and 49) {Mobile terminal housing shell having inner side and outer side}; forming at least one support structure on the first surface in the predetermined area before forming a predetermined number of micro slits {Please Note: No patentable weight is given to this limitation because it does not matter whether support structure on the first surface was formed before forming the predetermined number of micro slits. It is merely a manufacturing procedural choice which cutting step to perform first or second. This does not change the fact that CHEN disclosed a housing with micro slit(s) in at least Figure 12B}, wherein the at least one support structure protrudes from the first surface to be located inside the housing (Figures 12A, 12B and 12C, paragraphs. 44, 49 and 50) {Mobile terminal housing shell 970 of a mobile terminal device 950 having inner side and outer side along with a slot/slot gap 990 on its housing. Mobile terminal housing having a support structure to house the mobile components to include the antenna}; cutting from the second surface to the first surface by using a laser cutter to form the predetermined number of micro slits {Please Note: No patentable weight is given because it does not matter whether the slits / slots on the mobile terminal housing were cut with a laser cutter or any other metal cutting equipment (I.E. how they were cut). What matters is that the prior art CHAN also discloses slits(s) / slot(s) on the mobile terminal housing}, the predetermined number of micro slits penetrating the housing to allow radio-frequency signals of the antenna housed in the mobile terminal and radio-frequency signals outside the housing to pass though (Figures 1A through 1D, paragraphs.9 and 10), , and the predetermined number of micro slits being spaced with each other and arranged side-by-side (Figure 5A, paragraph.40), each of the at least one support structure stretching across the predetermined number of micro slits to connect the housing into a whole (Figure 11A, paragraph.48) {Slot gap in the housing} to support the housing to avoid a deformation of the housing during cutting out the micro slits (Paragraph.48) {Note: Newly added limitation is merely mentioning an outcome of an action (Namely, cutting of a  slit / slot or gap on the metal housing by a laser cutter) therefore it is not given any patentable weight}, filling each of the predetermined number of micro slits with a non-signal shielding material to obtain a clearance area (Figure 11A, paragraph.48); and cutting off the at least one support structure (paragraph.44).  Although CHEN disclosed support structure and multiple surfaces, however Chen did not explicitly disclose wherein at least one cutting mark of the at least one support structure is left on the first surface after at least one support structure is cut off, and at least one cutting mark of the at least one support structure is located inside the housing and predetermined number of micro slits is filled with a non-signal shielding material. In the same field of endeavor, TSAI disclosed wherein at least one cutting mark is left on the first surface after at least one support structure is cut off, and at least one cutting mark is located inside the housing (Figure.1 and paragraph.35) and predetermined number of micro slits is filled with a non-signal shielding material (Figure.1, {Slit 171 on a mobile housing made of plastic that is a non-signal shielding material}, paragraph.36) {The first nonconductive partition 171 is made of a plastic material}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein at least one cutting mark of the at least one support structure is left on the first surface after at least one support structure is cut off, and at least one cutting mark of the at least one support structure is located inside the housing and predetermined number of micro slits is filled with a non-signal shielding material as disclosed by TSAI in the method of manufacturing a clearance area of a housing disclosed by Chen in order to make the mobile terminal more efficient, resilient and user friendly.
Although Both CHEN and TSAI disclosed horizontal more than one micro slits however both CHEN and TSAI did not explicitly disclose the predetermined number of micro slits are more than one and are sequentially arranged along a longitudinal direction of the housing.  In the same field of endeavor, Pascolini disclosed the predetermined number of micro slits are more than one and are sequentially arranged along a longitudinal direction of the housing (Figure.7, paragraphs. 19 and 61) {Vertical slots provided on the housing wall of the device}.    
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the predetermined number of micro slits are more than one and are sequentially arranged along a longitudinal direction of the housing as disclosed by Pascolini in the method of manufacturing a clearance area of a housing disclosed by Chen-TSAI in order to make the mobile terminal more efficient, reliable and user friendly.

As per claims 15 CHEN disclosed a housing, wherein the housing is made of a signal shielding material and defines a predetermined area; the predetermined area is provided with a predetermined number of micro slits, the predetermined number of micro slits is spaced with each other and are arranged (side-by-side Figure 5A, paragraph.40)(Figure 11A, paragraph.48). Although CHEN disclosed a housing with support structure and multiple surfaces having slot gap (Figure 11A, element 970) through which antenna signals may pass through (paragraph.48), however Chen did not explicitly disclose wherein at least one cutting mark is left on the first surface after at least one support structure is cut off, and at least one cutting mark is located inside the housing and each of the predetermined number of micro slits is filled with a non-signal shielding material to obtain a clearance area, the clearance area is configured for radio frequency signal of an antenna to pass through. In the same field of endeavor, TSAI disclosed wherein at least one cutting mark of at least one support structure is left on the first surface after the at least one support structure is cut off, and at least one cutting mark is located inside the housing (Figure.1 and paragraph.35) and at least one cutting mark is located inside the housing and each of the predetermined number of micro slits is filled with a non-signal shielding material to obtain a clearance area, the clearance area is configured for radio frequency signal of an antenna to pass through (Figure.1, {Slit 171 on a mobile housing made of plastic that is a non-signal shielding material}, paragraph.36) {The first nonconductive partition 171 is made of a plastic material}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein at least one cutting mark of the at least one support structure is left on the first surface after the at least one support structure is cut off, and at least one cutting mark is located inside the housing as disclosed by TSAI in a housing disclosed by Chen in order to make the mobile terminal more efficient, resilient and user friendly.
Although Both CHEN and TSAI disclosed horizontal more than one micro slits however both CHEN and TSAI did not explicitly disclose the predetermined number of micro slits are more than one and are sequentially arranged along a longitudinal direction of the housing.  In the same field of endeavor, Pascolini disclosed the predetermined number of micro slits are more than one and are sequentially arranged along a longitudinal direction of the housing (Figure.7, paragraphs. 19 and 61) {Vertical slots provided on the housing wall of the device}.    
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the predetermined number of micro slits are more than one and are sequentially arranged along a longitudinal direction of the housing as disclosed by Pascolini in a housing disclosed by Chen-TSAI in order make to the mobile terminal more efficient, reliable and user friendly.

As per claim 3 CHEN-TSAI- Pascolini disclosed the method of claim 1, wherein the housing is a rear cover of the mobile terminal (CHEN, paragraph.48)

As per claim 4 CHEN-TSAI- Pascolini disclosed the method of claim 3, wherein the first surface is an inner surface of the rear cover, and the second surface is an outer surface of the rear cover (CHEN, paragraph.48).

As per claim 5 CHEN-TSAI- Pascolini disclosed the method of claim 4, further comprising manufacturing the housing, wherein the manufacturing of the housing comprises: receiving in a mold a metal plate and pressing the metal plate to form a metal board having a predetermined shape (CHEN, paragraph.35); and processing an inner structure and an outer shape of the metal board having the predetermined shape by a numerical control machine, to obtain the housing. (CHEN, paragraph.36)

As per claim 6 CHEN-TSAI-Pascolini disclosed the method of claim 5, the receiving a metal plate in a mold and pressing the metal plate to form a metal board having a predetermined shape, comprising: cutting the metal plate for a plurality of times, receiving in the mold the metal plate subjected to cutting, and pressing the metal plate to form the metal board having the predetermined shape (CHEN, paragraphs.35 and 36).

As per claim 7 CHEN-TSAI-Pascolini disclosed the method of claim 1, wherein the at least one support structure is spaced with each other and is sequentially arranged on the first surface in the predetermined area along a transverse direction of the housing (CHEN, paragraph.40).

As per claim 8 CHEN-TSAI-Pascolini disclosed the method of claim 7, wherein the at least one support structure is at least a stiffener or at least a rib (CHEN, paragraph. 48)

As per claim 9 CHEN-TSAI-Pascolini disclosed the method of claim 1, wherein cutting out the predetermined number of micro slits by using the laser cutter comprises: performing an auxiliary cooling processing during the laser cutting processing (CHEN, paragraph.48).

As per claim 10 CHEN-TSAI-Pascolini disclosed the method of claim 9, wherein the auxiliary cooling processing is a high-pressure nitrogen-assisted cooling processing (CHEN, paragraph.40).

As per claim 11 CHEN-TSAI-Pascolini disclosed the method of claim 1, wherein filling each of the predetermined number of micro slits with the non-signal shielding material to obtain the clearance area comprises: performing nano-injection filling on each of the predetermined number of micro slits to obtain the clearance area (CHEN, paragraph.48).

As per claim 12 CHEN-TSAI disclosed the method of claim 1, further comprising: after filling each of the predetermined number of micro slits with the non-signal shielding material, performing a surface treatment on the housing having the clearance area (Figure.1, {Slit 171 on a mobile housing made of plastic that is a non-signal shielding material}, paragraph.36) {The first nonconductive partition 171 is made of a plastic material}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated after filling each of the predetermined number of micro slits with the non-signal shielding material, performing a surface treatment on the housing having the clearance area as disclosed by TSAI in a housing disclosed by Chen in order to make the mobile terminal more efficient, resilient and user friendly.

As per claim 13 CHEN-TSAI-Pascolini disclosed the method of claim 12, wherein the surface treatment comprises one or more selected from a group consisting of a surface polishing process, a sandblasting process, and an anodizing process (CHEN, paragraph.48).

As per claim 14 CHEN-TSAI-Pascolini disclosed the method of claim 1, wherein cutting off the at least one support structure comprises: cutting off the at least one support structure by a numerical control machine (CHEN, paragraph.48).

As per claim 17 CHEN-TSAI-Pascolini disclosed the housing of claim 15, wherein the non-signal shielding material is a material configured for radio frequency signal to pass through (CHEN, paragraph.48).

As per claim 18 CHEN-TSAI-Pascolini disclosed the housing of claim 15, wherein the predetermined number of micro slits are sequentially arranged on the housing along a length direction of the housing and are spaced away from each other (Pascolini, Figure.7, paragraphs. 19 and 61) {Vertical slots provided on the housing wall of the device}.    
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the predetermined number of micro slits are sequentially arranged on the housing along a length direction of the housing and are spaced away from each other as disclosed by Pascolini in a housing disclosed by Chen-TSAI in order make to the mobile terminal more efficient, reliable and user friendly.

As per claim 19 CHEN-TSAI-Pascolini disclosed the housing of claim 15, wherein the housing is a rear cover of a mobile terminal (CHEN, paragraph.48).

As per claim 21 CHEN-TSAI-Pascolini disclosed the method of claim 1, wherein each support structure extends in a length direction of the housing, the at least one support structure are spaced away from each other in a width direction of the housing, and the length direction of the housing is perpendicular to the width direction of the housing (CHEN, Figure.12A-12C, Paragraphs.48 and 49).

As per claim 22 CHEN-TSAI-Pascolini disclosed the method of claim 21, wherein each support structure is shaped as a bridge pier stretching across the micro slits in the length direction of the housing (CHEN, Figure.12A-12C, Paragraphs.48 and 49).


Response to Arguments
Applicant’s arguments with respect to all amended independent claims and their respective dependent claims have been considered but are moot because the new ground of rejection and relies on newly applied reference in addition to the references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.


Applicant on second paragraph of page 7 argued the CHEN failed to disclose a support structure that was mentioned in the independent claims.
As to applicants argument examiner carefully read the entire 11 page disclosure and reviewed all its 7 figures and would like show by comparison the “support structure” of applicant’s disclosure and the support structure of prior arts CHEN, TSAI and now Pascolini below.

Instant Application
Prior art CHEN


    PNG
    media_image1.png
    723
    355
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    905
    602
    media_image2.png
    Greyscale









Instant Application
Prior art TSAI


    PNG
    media_image1.png
    723
    355
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    594
    826
    media_image3.png
    Greyscale











Instant Application
Prior art Pascolini also showing longitudinal slots on the housing.


    PNG
    media_image4.png
    645
    358
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1006
    729
    media_image5.png
    Greyscale




All three figures represent housing of a mobile device being the support structure. In the future office actions if applicant insists that CHEN, TSAI or Pascolini does not disclose the support structure mentioned in the instant applicant then the examiner would have to apply 112 first paragraph rejection and the applicant would have to provide evidence from the 11 page disclosure as to how the support structure of the instant application is different. 



Applicant argued that CHEN failed to disclose “cutting out, a predetermined number of micro slits by using a laser cutter from the second surface to the first surface” in all independent claims.
As to applicant’s argument, no patentable weight is given to whether the slits / slots on the mobile terminal housing were cut with a laser cutter or any other metal cutting equipment (I.E. how they were cut). What matters is that the prior art CHEN also discloses slits(s) / slot(s) on the mobile terminal housing. CHEN in Figures 11A, 11B, 12A through 12C and paragraphs 48-50 clearly discloses Mobile terminal housing shell 970 of a mobile terminal device 950 having inner side and outer side along with a slot/slot gap 990 on its housing. Mobile terminal housing having a support structure to house the mobile components to include the antenna.



    PNG
    media_image6.png
    636
    578
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    327
    705
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    231
    419
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    419
    418
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    892
    595
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    896
    601
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    893
    607
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    303
    413
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    247
    412
    media_image14.png
    Greyscale


Therefore the argued limitation is disclosed by CHEN.
All dependent claims are also not patentable for the same reasons provided for the independent claims in the office action and the argument above.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647